Title: From Benjamin Franklin to William Strahan: Two Versions, 24 January 1780
From: Franklin, Benjamin
To: Strahan, William


I.
Sir,
Passy, Jan. 24. 1780
Your intelligent Friend has I think been misinformed. It does not seem to me at all probable, that Propositions of Peace are coming to England from America. You began the War, and it belongs to you to propose putting an End to it, which you will do when you think you have had enough of it. You will find your Enemies always ready to listen to Terms that are just & reasonable; which we think you never were. It is impossible to “take in evil Part” your Offers of Service to the General Cause in any Negociation for a Reconciliation. I wish the good Disposition you express were more general. I congratulate you on the Marriage of your Daughter, which I lately heard of. I am your formerly affectionate Friend & humble Servant
 
II.
Sir
Passy, Jan. 24. 1780
I received yours of Dec. 31. By this time you are probably satisfied that the Subject of it was a Mistake, & therefore requires no Answer. I congratulate you on the Marriage of your Daughter, which I lately heard of. My ancient Regard for her is undiminish’d, and my best Wishes attend her. Please to present to Mrs. Strahan the Respects of Your long affectionate humble Servant
B Franklin
W. Strahan Esqe.
 Addressed: To / Wm Strahan Esqr / M. P. / London / per favour of / Mr Strange